Exhibit 10.1


AGREEMENT AND PLAN OF MERGER




This Agreement and Plan of Merger (hereinafter “Merger” or the “Agreement”) is
made and entered into as of  June ___, 2011, by and among International
Development and Environmental Holdings, a Delaware corporation ("IDEH"), OSO
Acquisition Corp., a Delaware corporation (“MergerSub”), OSO USA LLC, a Delaware
limited liability company ("OSO"), Heights 63 Management, LLC, a New York
Limited Liability Company (“Heights 63”), the principal member of OSO identified
in Schedule A hereto (, the “OSO Principal Member”) and the principal
stockholders of IDEH identified in Schedule B hereto (collectively, the “IDEH
Principal Stockholders”).


RECITALS:


WHEREAS, the Board of Directors of IDEH and the OSO Principal Member have each
approved the merger of OSO with and into MergerSub (the "Merger"), upon the
terms and subject to the conditions set forth in this Agreement, whereby each
membership interest in OSO will be converted into the right to receive shares of
IDEH common stock, par value $.001 per share ("IDEH Common Stock"); and
 
 
WHEREAS, the Board of Directors of IDEH and the OSO Principal Member have each
determined that the Merger and the other transactions contemplated hereby are
consistent with, and in furtherance of, their respective business strategies and
goals and are in the best interests of their respective stockholders and
members; and


WHEREAS, Board of Directors of IDEH and the OSO Principal Member intend that the
merger of OSO with and into MergerSub will quality as a tax-free reorganization
pursuant to Section 368(a) of the Internal Revenue Code of 1986, as amended (the
"Code").


NOW THEREFORE, for the mutual consideration set out herein and other good and
valuable consideration, the legal sufficiency of which is hereby acknowledged,
the parties agree as follows:




ARTICLE I
MERGER


1.           The Merger. Upon the terms and subject to the conditions set forth
in this Agreement, and in accordance with the Delaware General Corporation Law
(the “DGCL”), OSO shall be merged with and into MergerSub at the Effective Time
(as defined in Section 4), and in connection therewith:


 
 

--------------------------------------------------------------------------------

 
 
(a)           except to the extent provided or permitted by the DGCL, OSO shall
merge with and into MergerSub, the separate existence of OSO shall cease and
terminate, and MergerSub shall continue as the surviving corporation and as a
wholly-owned subsidiary of IDEH (MergerSub as the surviving corporation after
the Merger is hereinafter sometimes referred to as the “Surviving Corporation”);


(b)           all of the rights, privileges, immunities, powers, franchises and
authority (both public and private) of OSO and MergerSub shall vest in the
Surviving Corporation;


(c)           all of the assets and property of OSO and MergerSub of every kind,
nature and description (real, personal and mixed and both tangible and
intangible) and every interest therein, wheresoever located, including, without
limitation, all debts or other obligations belonging or due to OSO or MergerSub,
all claims and all causes of action, shall be, and be deemed to be, vested,
absolutely and unconditionally, in the Surviving Corporation; and


(d)           all debts and obligations of OSO or MergerSub, all rights of
creditors of OSO or MergerSub and all liens or security interests encumbering
any of the property of OSO or MergerSub shall be vested in the Surviving
Corporation and shall remain in full force and effect without modification or
impairment and shall be, and be deemed to be, enforceable against the Surviving
Corporation and its assets and properties with the same full force and effect as
if such debts, obligations, liens or security interests had been originally
incurred or created by the Surviving Corporation in its own name and for its own
behalf.  Without limiting the generality of the foregoing, Surviving Corporation
specifically assumes all continuing obligations which OSO or MergerSub would
otherwise have to indemnify its officers and directors, to the fullest extent
currently provided in the Surviving Corporation’s Certificate of Incorporation,
By-Laws and pursuant to the DGCL, with respect to any and all claims arising out
of actions taken or omitted by such officers and directors prior to the
Effective Time.


2.           Instruments of Conveyance.  Without limiting the generality of the
provisions of Section 1 hereof and/or the succession provisions of applicable
law, the officers and managing members of OSO last in office shall (to the
extent they, or any of them, possess and/or may exercise the power to do so)
execute, deliver and/or record such deeds and/or other instruments of transfer
and/or conveyance, and take or cause to be taken, such other and further
actions, as the case may be, as shall be reasonably requested by MergerSub or
its legal counsel, to vest, perfect, confirm, implement the transfer of, or
establish in the name, on behalf or for the account or the benefit of, title to,
and/or possession of, any or all of the assets, property, property interests,
rights, privileges, immunities, powers and franchises owned and/or exercisable
by OSO (or in which OSO had an interest and/or the power to exercise immediately
prior to the Effective Time) and which was vested, or intended to be vested, in
MergerSub pursuant to the provisions of this Agreement and the Merger.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Closing.  The closing of the Merger (the "Closing") will take place
at 10:00 a.m. on a date to be specified by the parties (the "Closing Date"),
which shall be no later than the second business day after satisfaction or
waiver of the conditions set forth in Articles III and IV, unless another time
or date is agreed to by the parties hereto. The Closing will be held at such
location as is agreed to by the parties hereto.
 
 
4.           Effective Time. Subject to the provisions of this Agreement, as
soon as practicable on the Closing Date, the parties shall cause the Merger to
be consummated by filing a certificate of merger or other appropriate documents
(in any such case, the "Certificate of Merger") executed in accordance with the
relevant provisions of the DGCL and shall make all other filings or recordings
required under the DGCL. The Merger shall become effective at such time as the
Certificate of Merger is duly filed with the Secretary of State of Delaware, or
at such subsequent date or time as the parties shall agree and specify in the
Certificate of Merger (the time the Merger becomes effective being hereinafter
referred to as the "Effective Time").
 
 
5.           Certificate of Incorporation and By-laws of the Surviving
Corporation.   The Certificate of Incorporation of MergerSub in effect prior to
the Effective Time, shall be the Certificate of Incorporation of the Surviving
Corporation (the "Surviving Certificate of Incorporation"). The By-laws of
MergerSub, in effect prior to the Effective Time, shall be the By-laws of the
Surviving Corporation (the "Surviving By-laws").
 
 
6.           Boards, Committees and Officers.  Prior to the Effective Time, IDEH
shall adopt resolutions in form and substance reasonably acceptable to OSO,
establishing, among other things that, the Board of Directors and Officers of
IDEH from and after the Effective Time shall be comprised solely of the nominees
of OSO.




ARTICLE II
EFFECT OF THE MERGER


1.           Exchange of Membership Interests for Shares.  As of the Effective
Time, by virtue of the Merger and without any action on the part of the holder
of any membership interests of OSO (“OSO Interests”):


(a)           Conversion of OSO Interests.  Each issued and outstanding one
percent (1%) OSO Interest (or fraction thereof) shall be converted into the
right to receive 500,000 validly issued, fully paid and nonassessable shares (or
corresponding fraction thereof) of IDEH Common Stock (the “Merger
Consideration”).


(b)           Delivery of Certificates. IDEH shall deliver to each OSO Member
stock certificates representing each OSO Member’s portion of the Merger
Consideration.
 
2.           No Fractional Securities.  Notwithstanding any other provision of
this Agreement, no certificates or scrip for shares of capital stock
representing less than one share of IDEH Common Stock shall be issued upon the
surrender for exchange of OSO Interests.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Tax Treatment. The Merger is intended to constitute a
reorganization under Sections 368(a)(1)(A) and 368(a)(2)(E) of the Code, and the
parties shall not report the transaction on any tax return in a manner or take
any action inconsistent therewith.


4.           Restricted Stock.  The shares of the IDEH Common Stock to be issued
to the OSO Members shall be deemed to be “restricted securities” as defined by
Rule 144(a)(3) under the Securities Act of 1933, as amended (the “Securities
Act”).  The certificates evidencing such shares shall bear the following
restrictive legend:


“The shares evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be sold
or otherwise transferred unless registered under the Securities Act or there is
an opinion from counsel to the company that such sale or other transfer may be
made pursuant to an exemption from the registration requirement of the
Securities Act.”


5.           Other Events Occurring at Closing.  At Closing, the following shall
be accomplished:


(a)           The resignation of the existing IDEH officers and directors and
appointment of new officers and directors as directed by OSO.




ARTICLE III
REPRESENTATIONS AND WARRANTIES


 1.           Representations of OSO. OSO and the OSO Principal Member hereby,
jointly and severally, represent and warrant as follows, which representations
and warranties shall also be true as of the Closing Date and Effective Time:


(a) Good Title.  Each of the members of is the sole and registered owner of such
percentage of the issued and outstanding OSO Interests set forth opposite such
OSO Member’s name on Schedule A with good title thereto, free and clear of any
encumbrance.


(b) Organization, Good Standing.  OSO is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite corporate power and authority to own, operate
and lease its properties and assets and to carry on its business as now
conducted.


(c) Authorization.  OSO has the full power and authority and the OSO Principal
Member have full power, right and authority to enter into this Agreement and
each of the documents to which it or he is a party (collectively, the “Operative
Documents”), and to carry out the transactions contemplated hereby and thereby.
This Agreement has been, and each Operative Document to which OSO or the OSO
Principal Member are a party will be, on the Closing Date, duty executed and
delivered by each of OSO and the OSO Principal Member, as applicable, and this
Agreement is, and each Operative Document to which OSO or the OSO Principal
Member are a party will be, on the Closing Date, a legal, valid and binding
obligation of each of OSO and the OSO Principal Member, as applicable,
enforceable against each of them in accordance with their respective terms of
this Agreement and each such Operative Document.


 
 

--------------------------------------------------------------------------------

 
 
(d) OSO Interests.  All issued and outstanding OSO Interests are duly
authorized, validly issued, fully paid and nonassessable. There are no
outstanding or authorized subscriptions, options, warrants, calls, rights,
commitments or other agreements of any character which obligate or may obligate
OSO to issue any additional OSO Interests or any securities convertible into or
evidencing the right to subscribe for any OSO Interests. There are no voting
trusts or other agreements or understandings with respect to the OSO Interests
to which OSO or any member of OSO are a party or by which OSO or any member of
OSO are bound.  As of the Closing, OSO will have no outstanding related party
loans.


(e)  Subsidiaries and Affiliates. OSO has no subsidiaries except Fury
Distribution Holdings LLC, a New York limited liability company (“Fury”). As
used in this Agreement, “Subsidiary,” when used in reference to any Person,
shall mean any corporation, limited liability company or other entity of which
outstanding securities having ordinary voting power to control or to elect a
majority of the Board of Directors of such corporation are owned directly or
indirectly by such Person. Other than with respect to Fury, OSO does not own,
directly or indirectly, any ownership, equity, profits or voting interest in, or
otherwise control, any corporation, limited liability company, partnership,
joint venture or other entity, and has no agreement or commitment to purchase
any such interest.


(f)  No Approvals or Notices Required; No Conflicts with Instruments.  The
execution, delivery and performance of this Agreement and the Operative
Documents by OSO and the consummation of the transactions contemplated hereby
and thereby by OSO will not (a) constitute a violation (with or without the
giving of notice or lapse of time, or both) of any provision of law or any
judgment, decree, order, regulation or rule of any court or other governmental
authority applicable to OSO, (b) require any consent, approval or authorization
of, or declaration, filing or registration with, any person, corporation,
partnership, joint venture, association, organization, other entity or
governmental or regulatory authority (a “Person”) except for compliance with
applicable securities laws (the consent of all such Persons to be duly obtained
by OSO at or prior to the Closing), (c) result in a material default (with or
without the giving of notice or lapse of time, or both) under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel, any agreement, lease, note or other restriction,
encumbrance, obligation or liability to which OSO is a party or by which of OSO
is bound or to which any of OSO’s assets are subject, (d) result in the creation
of any lien or encumbrance upon the assets of OSO or upon the OSO Interests, (e)
conflict with or result in a breach of or constitute a default under any
provision of the Articles of Formation or Operating Agreement of OSO, or (f)
invalidate or adversely affect any permit, license, authorization or status used
in the conduct of the business of OSO.


 
 

--------------------------------------------------------------------------------

 
 
(g)  Financial Statements.  OSO has delivered or will deliver to IDEH a true and
complete copy of its audited balance sheet and income statement as of December
31, 2010 which shall reflect the business of the OSO for the year ended December
31, 2010 and an unaudited balance sheet and income statement as of March 31,
2011 (the "OSO Financial Statements"). The OSO Financial Statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis and fairly present the financial position of the OSO as of
the dates thereof and the results of its operations and changes in financial
position for the periods then ended.  The OSO Financial Statements do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the OSO Financial Statements comply as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  The OSO Financial Statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in the OSO Financial Statements or the notes thereto or (ii) in the
case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of OSO and its
subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).  Except as disclosed on in the unaudited
financial statements for the quarterly period ended March 31, 2011 (subject to
normal year end adjustments and the addition of footnotes), OSO has no
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise).
 
(h)  Brokers and Finders.  OSO has not retained any broker or finder in
connection with the transactions contemplated by this Agreement.


(i)  Taxes.   OSO has filed all federal, state, county and local income, excise,
property and other tax, governmental and/or related returns, forms, or reports,
which are due or required to be filed by it prior to the date hereof, except
where the failure to do so would have no Material Adverse Effect on OSO, and has
paid or made adequate provision in the OSO Financial Statements for the payment
of all taxes, fees, or assessments which have or may become due pursuant to such
returns or pursuant to any assessments received. OSO is not delinquent or
obligated for any tax, penalty, interest, delinquency or charge. For the
purposes of this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, operations, properties, prospects, or financial
condition of IDEH and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability to perform any of
its obligations under this Agreement in any material respect.


 
 

--------------------------------------------------------------------------------

 
 
Each such tax return or report has been duly filed on a timely basis and all
such returns and reports are correct and complete in all material respects and
fully discloses and does not understate the income, taxes, expenses, deductions
and credits for the period to which it relates.  Up to and including the Closing
Date, no claim has been made against OSO by any authority in a jurisdiction in
which it does not file a return that it is or may be subject to any taxes in
that jurisdiction. OSO has not received notice of any actions, suits,
proceedings, investigations or claims pending or threatened against OSO in
respect of any taxes nor are any matters relating to any taxes under discussion
with any governmental authority.


OSO has withheld from each payment made to any of its past or present employees,
officers and directors or to any other person in respect of whom withholding
therefrom is required, the amount of all taxes and other deductions required to
be withheld therefrom and has paid the same to the proper tax authorities or
other receiving officers in all material respects within the time required under
any applicable legislation. OSO has collected all taxes it is required to
collect and has remitted all such taxes it is required to remit to the proper
tax authority when required to do so all.


(j)  Insurance. OSO maintains adequate insurance for the assets and operations
of OSO for all potential risks associated with carrying on the business of a
company in the same line of business of OSO. OSO has no pending insurance
claims. All insurance policies and binders of OSO are in full force and effect,
all premiums with respect thereto covering all periods up to and including the
date this representation is made have been paid, and no notice of cancellation
or termination has been received with respect to any such policy or binder. Such
policies and binders are sufficient for compliance with all requirements of law
currently applicable to OSO and of all agreements to which OSO is a party, will
remain in full force and effect through the respective expiration dates of such
policies or binders without the payment of additional premiums, and will not in
any way be affected by, or terminate or lapse by reason of, the transactions
contemplated by this Agreement. OSO has not been refused any insurance with
respect to its assets or operations, nor has its coverage been limited, by any
insurance carrier to which it has applied for any such insurance or with which
it has carried insurance.


(k) Litigation.  OSO is not a party to or the subject of any pending litigation,
claims, decrees, orders, stipulations or governmental investigation or
proceeding, and there are no lawsuits, claims, assessments, investigations, or
similar matters, against or affecting OSO, its management or its properties. OSO
has complied in all material respects with all laws, statutes, ordinances,
regulations, rules, decrees or orders applicable to it.


(l) Claims and Proceedings. There are no claims, actions, suits, arbitrations,
proceedings or investigations involving, pending or, to the knowledge of OSO,
threatened against OSO before or by any court or governmental or
non-governmental department, commission, board, bureau, agency or
instrumentality, or any other Person, which could question the validity of this
Agreement or which could enjoin, restrain, condition or prohibit any action
taken or to be taken by OSO pursuant to this Agreement or in connection with the
transactions contemplated hereby and, there is no valid basis for any such
claim, action, suit, arbitration, proceeding or investigation.  There are no
outstanding or unsatisfied judgments, orders, decrees, or stipulations by OSO is
bound which involve or affect the transactions contemplated hereby.


 
 

--------------------------------------------------------------------------------

 
 
(m)  JTMW Action. OSO and the OSO Principal Member acknowledge that they are
aware of the JTMW Action, have been provided with a copy of the Motion for
Summary Judgment filed by JTMW Partners in the JTMW Action, have reviewed the
same and have had a full opportunity to discuss the JTMW Action with IDEH
management and counsel. OSO and the OSO Principal Members acknowledge that the
New York Supreme Court may find that IDEH is liable for such amounts being
sought by JTMW Partners in the Motion for Summary Judgment.


2.  Representations of IDEH. IDEH and each of the IDEH Stockholders, jointed and
severally, hereby represent and warrant as follows, each of which
representations and warranties shall continue to be true as of the Closing Date
and Effective Time:


(a) Organization, Good Standing.  IDEH is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada,
respectively, and have all requisite corporate power and authority to own,
operate and lease their properties and assets and to carry on their businesses
as now conducted. IDEH is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary
except for any jurisdiction(s) (alone or in the aggregate) in which the failure
to be so qualified will not have a Material Adverse Effect.
 
MergerSub will be formed under the DGCL prior to the Closing Date, will not have
conducted any business prior to the Closing Date and will have no assets or
liabilities on the Closing Date.


(b) Authority. IDEH and MergerSub have full corporate power and authority to
execute, deliver and perform this Agreement and the Operative Documents to which
either is a party and to carry out the transactions contemplated hereby and
thereby. The execution, delivery and performance of each Operative Document to
which IDEH and MergerSub are a party and the consummation by them of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of IDEH,
MergerSub, their Boards of Directors or stockholders is required. This Agreement
has been, and each Operative Document to which IDEH is a party will be, on the
Closing Date, duly executed and delivered by IDEH and MergerSub, and this
Agreement is, and each Operative Document to which IDEH and MergerSub is a party
will be, on the Closing Date, a legal, valid and binding obligation IDEH and
MergerSub, enforceable against IDEH and MergerSub in accordance with its terms.


 
 

--------------------------------------------------------------------------------

 
 
(c)  No Approvals or Notices Required; No Conflicts With Instruments.  The
execution, delivery and performance of this Agreement and the Operative
Documents by IDEH, the issuance of the Merger Consideration to the OSO Members
and the consummation of the transactions contemplated hereby and by the
Operative Documents will not (a) constitute a violation (with or without the
giving of notice or lapse of time, or both) of any provision of law or any
judgment, decree, order, regulation or rule of any court or other governmental
authority applicable to IDEH, (b) require any consent, approval or authorization
of, or declaration, filing or registration with, any Person, (c) result in a
default (with or without the giving of notice or lapse of time, or both) under,
acceleration or termination of, or the creation in any party of the right to
accelerate, terminate, modify or cancel, any agreement, lease, note or other
restriction, encumbrance, obligation or liability to which IDEH is a party or by
which either is bound or to which any of their assets are subject, (d) result in
the creation of any material lien or encumbrance upon the assets of IDEH, the
Merger Consideration or the funds being delivered in connection herewith, (e)
conflict with or result in a breach of or constitute a default under any
provision of the charter documents of IDEH, or (f) invalidate or adversely
affect any permit, license, authorization or status used in the conduct of the
business of IDEH. No proxy solicitation or notice to stockholders was required
under applicable securities laws, and no holder of IDEH common stock is entitled
to appraisal rights under applicable law.


(d)  Authorized Shares.  All of the Merger Consideration issuable in exchange
for the OSO Interests in accordance with this Agreement will be, when so issued,
duly authorized, validly issued, fully paid and non-assessable and free and
clear of all liens, encumbrances and rights of first refusal of any kind.


(e)  Claims and Proceedings.  Except as set forth in this Section 2(e), there
are no claims, actions, suits, arbitrations, proceedings or investigations
involving, pending or, to the knowledge of IDEH, threatened against IDEH before
or by any court or governmental or non-governmental department, commission,
board, bureau, agency or instrumentality, or any other Person, which could
question the validity of this Agreement or which could enjoin, restrain,
condition or prohibit any action taken or to be taken by IDEH pursuant to this
Agreement or in connection with the transactions contemplated hereby (including,
without limitation the purchase of the OSO Interests or the issuance of the
Merger Consideration to the OSO Members), and, to the knowledge of IDEH, there
is no valid basis for any such claim, action, suit, arbitration, proceeding or
investigation.  There are no outstanding or unsatisfied judgments, orders,
decrees, or stipulations by which IDEH is bound which involve or affect the
transactions contemplated hereby.


IDEH is a party to an action entitled “JTMW Partners v. International
Development and Environmental Holdings, Scott Lieberman and Eric Brown”, New
York Supreme Court, County of New York, Index No. 650797/11 (the “JTMW Action”).


 
 

--------------------------------------------------------------------------------

 
 
(f)  Commission Documents, Financial Statements.  IDEH Common Stock is currently
registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and IDEH has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act (all
of the foregoing including filings incorporated by reference therein being
referred to herein as the “Commission Documents”). Any form 10-Q, 8-K and Form
10-K filings made by IDEH (collectively, “IDEH Financial Statements”) do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the IDEH Financial Statements included
in the Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect
thereto.  The IDEH Financial Statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in the IDEH
Financial Statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of IDEH and Heights 63 as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as disclosed on in the unaudited financial statements
included in the form 10-Q for IDEH for the quarterly period ended March 31, 2011
(subject to normal year end adjustments and the addition of footnotes), IDEH has
no liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
which exceed $2,500. IDEH is in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
that are effective as of the Closing Date.


(g)  Taxes.  IDEH has filed all federal, state, county and local income, excise,
property and other tax, governmental and/or related returns, forms, or reports,
which are due or required to be filed by it prior to the date hereof, except
where the failure to do so would have no Material Adverse Effect on IDEH, and
has paid or made adequate provision in the IDEH Financial Statements for the
payment of all taxes, fees, or assessments which have or may become due pursuant
to such returns or pursuant to any assessments received. IDEH is not delinquent
or obligated for any tax, penalty, interest, delinquency or charge.


Each such tax return or report has been duly filed on a timely basis and all
such returns and reports are correct and complete in all material respects and
fully discloses and does not understate the income, taxes, expenses, deductions
and credits for the period to which it relates.  Up to and including the Closing
Date, no claim has been made against IDEH by any authority in a jurisdiction in
which it does not file a return that it is or may be subject to any taxes in
that jurisdiction. IDEH has not received notice of any actions, suits,
proceedings, investigations or claims pending or threatened against IDEH in
respect of any taxes nor are any matters relating to any taxes under discussion
with any governmental authority.


 
 

--------------------------------------------------------------------------------

 
 
IDEH has withheld from each payment made to any of its past or present
employees, officers and directors or to any other person in respect of whom
withholding therefrom is required, the amount of all taxes and other deductions
required to be withheld therefrom and has paid the same to the proper tax
authorities or other receiving officers in all material respects within the time
required under any applicable legislation. IDEH has collected all taxes it is
required to collect and has remitted all such taxes it is required to remit to
the proper tax authority when required to do so all.


(h)  Capital Structure.  The authorized capital stock of IDEH consists of
100,000,000 shares of common stock, $0.001 par value and 10,000,000 shares of
preferred stock, $0.001 par value, of which 8,700,000 shares have been
designated as Series A preferred stock.  As of the Closing (without giving
effect to the payment of the Merger Consideration but taking into account the
conversion to IDEH of $458,000 of IDEH indebtedness): (i) no more than 7,888,001
shares of IDEH common stock shall be issued and outstanding; (ii) no shares of
Series A preferred stock shall be issued and outstanding; and (iii) no shares of
IDEH common stock were held by IDEH in its treasury.  All outstanding shares of
capital stock of IDEH are, and all shares which may be issued will be, when
issued, duly authorized, validly issued, fully paid and nonassessable and not
subject to preemptive rights.  Except for the Series A Preferred Stock, there
are no issued, reserved for issuance or outstanding securities of IDEH
convertible into or exchangeable or exercisable for shares of capital stock or
voting securities of IDEH, or any warrants, calls, options or other rights to
acquire from IDEH. IDEH is not a party to or bound by any agreement or
understanding granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities. Neither IDEH nor the IDEH
Principal Stockholders is a party to, or has any knowledge of, any agreement or
understanding restricting the voting or transfer of any shares of IDEH Common
Stock.


(i)  OTCBB Listing. IDEH common stock is currently reported on the OTC Bulletin
Board under the symbol “IDEH”.  There are no stop orders in effect or
contemplated with respect thereto and no facts exist which may give rise
thereto. IDEH has not been informed, and has no reason to believe, that IDEH
Common Stock will be delisted or suspended by FINRA.


(j)  Litigation.  Except for the JTMW Action, IDEH is not a party to or the
subject of any pending litigation, claims, decrees, orders, arbitration,
alternate dispute resolutions proceedings, stipulations or governmental
investigation or other proceeding not reflected in the IDEH Financial Statements
or otherwise disclosed herein, and there are no lawsuits, claims, assessments,
investigations, or similar matters pending or threatened against or affecting
IDEH or its properties. IDEH has complied in all material respects with all
laws, statutes, ordinances, regulations, rules, decrees or orders applicable to
it. There are no outstanding orders, judgments, injunctions, awards or decrees
of any court, arbitrator or governmental or regulatory body against IDEH, its
officers or directors or the IDEH Principal Stockholders in their capacities as
such.


 
 

--------------------------------------------------------------------------------

 
 
(k) Books and Records. The corporate financial records, minute books, and other
documents and records of IDEH have been made available to OSO prior to the
Closing, shall be delivered to new management of IDEH at Closing and are correct
and accurate in all material respects and reflect all decisions made by the
Board of Directors and the stockholders of IDEH.


(l)  No Violations; No Material Business or Assets.   Except as alleged in the
JTMW Action, IDEH has not breached, nor is there any pending, or to the
knowledge of management, any threatened claim that IDEH has breached, any of the
terms or conditions of any agreements, contracts or commitments to which it is a
party or by which it or its assets are is bound.  The execution and performance
hereof will not violate any provisions of applicable law or any agreement to
which IDEH is subject. IDEH has no business operations or material assets and it
is not a party to any material contract or commitment other than appointment
documents with its transfer agent. IDEH has disclosed to OSO all relationships
or dealings with related parties or affiliates.


(m) Subscriptions.  IDEH does not have any agreements of any nature to acquire,
directly or indirectly, any shares of capital stock, or other equity or
ownership interest in, any person, firm or corporation, or its assets.


(n) Consents and Approvals.  There is no requirement to make any filing, give
any notice to or obtain any license, permit, certificate, regulation,
authorization, consent or approval of, any governmental or regulatory
authorities as a condition to the lawful consummation of the transactions
contemplated by this Agreement except for the filings, notifications, consents
and approvals described in this Agreement.


(o) Subsidiaries and Affiliates.  IDEH has no Subsidiaries except Heights 63.
IDEH does not own, directly or indirectly, any ownership, equity, profits or
voting interest in, or otherwise control, any corporation, partnership, joint
venture or other entity, and has no agreement or commitment to purchase any such
interest.


(p) Brokers and Finders. IDEH has not retained any broker or finder in
connection with the transactions contemplated by this Agreement.


(q) Disclosure. All disclosure information provided by IDEH to OSO for use in
connection with the transaction described herein is true, complete and accurate
in all material respects. Neither this Agreement nor any Operative Document
furnished by or on behalf IDEH in connection with the transactions contemplated
by this Agreement contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made herein or
therein, in the light of the circumstances under which they were made herein or
therein, not misleading.


(r) No Material Adverse Change or Undisclosed Events or Circumstances. Since
March 31, 2011, the Company has not experienced or suffered any Material Adverse
Effect, and no event or circumstance has occurred or exists with respect to IDEH
or its businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by IDEH but which has not been so publicly announced or disclosed


 
 

--------------------------------------------------------------------------------

 
 
(s) Indebtedness.  As of the Effective Time and the Closing Date, IDEH has no
Indebtedness other than indebtedness on the books of Heights 63 for which
Heights 63 is solely responsible. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities (whether secured or unsecured) for
borrowed money or amounts owed in excess of $2,500 (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others (including Heights 63), whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), (c) the present
value of any lease payments in excess of $100.00 due under leases required to be
capitalized in accordance with GAAP, and (d) any accrued fees, expenses, and
liabilities.


(t) Environmental Compliance. “Environmental Laws” shall mean all applicable
laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  There are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting IDEH or Heights 63 that violate or may violate any Environmental Law
after the Closing Date or that may give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.


(u) Employees. The Company has no collective bargaining arrangements or
employment agreements covering any of its employees.




ARTICLE IV
CONDITIONS PRECEDENT


1.  Conditions Precedent to the Obligations of OSO.  All obligations of OSO
under this Agreement are subject to the fulfillment, prior to or as of the
Closing and/or the Closing Date, as indicated below, of each of the following
conditions:


(a)           The representations and warranties by or on behalf of IDEH and the
IDEH Principal Stockholders contained in this Agreement or in any certificate or
document delivered pursuant to the provisions hereof shall be true in all
material respects at and as of the Effective Time and Closing Date as though
such representations and warranties were made at and as of such time.


 
 

--------------------------------------------------------------------------------

 
 
(b)           IDEH and MergerSub shall have performed and complied with all
covenants, agreements, and conditions set forth in, and shall have executed and
delivered all documents required by this Agreement to be performed or complied
with or executed and delivered by it prior to or at the Closing.


(c)           On or before the Closing, the board of directors of IDEH, the
board of directors of MergerSub and the stockholders representing a majority
interest of the outstanding common stock of MergerSub, shall have approved in
accordance with applicable state corporation law and Federal securities laws (i)
the execution and delivery of this Agreement and (ii) the consummation of the
transactions contemplated herein.


(d)           On or before the Closing Date, IDEH shall have delivered to OSO
certified copies of resolutions of the board of directors of IDEH approving and
authorizing the execution, delivery and performance of this Agreement and
authorizing all of the necessary and proper action to enable IDEH and MergerSub
to comply with the terms of this Agreement including the election of OSO 's
nominees to the Board of Directors of IDEH and all matters outlined herein.


(e)           The Merger shall be permitted by applicable law.


(f)           As of the Closing, the existing officers and directors of IDEH
shall have resigned in writing from all positions as directors and officers of
IDEH effective upon the election and appointment of the OSO nominees.


(g)           At the Closing, all instruments and documents delivered to OSO and
the OSO Principal Member pursuant to the provisions hereof shall be reasonably
satisfactory to legal counsel for OSO.


(h)           The shares of restricted IDEH Common Stock to be issued to the OSO
Members will be validly issued, nonassessable and fully-paid under Delaware
corporation law and will be issued in compliance with all federal, state and
applicable corporation and securities laws.


(i)           Post-Closing production debt financing arranged by the IDEH
Principal Stockholders in the amount of $200,000 shall have been secured for
IDEH on terms and conditions and in a manner acceptable to OSO (the “Debt
Placement”).


(j)           A private placement of IDEH Common Stock in an amount equal to
$200,000 less the actual documented amount loaned to OSO by Eric Brown prior to
the Closing for expenses (not to exceed $100,000) related to the Merger (the
“Brown Debt”) shall be held in escrow by counsel to IDEH for restricted shares
of IDEH Common Stock to be issued at the Closing at a purchase price of $0.075
per share (the “Private Placement”).


 
 

--------------------------------------------------------------------------------

 
 
(k)           IDEH shall have agreed to assume the Brown Debt effective as of
the Closing.


(l)           The IDEH Principal Stockholders have executed and delivered an
Indemnification Agreement with respect to the JTMW Action that is acceptable to
OSO (the “JTMW Indemnification Agreement”).


2.  Conditions Precedent to the Obligations of IDEH and MergerSub.  All
obligations of IDEH under this Agreement are subject to the fulfillment, prior
to or at the Closing, of each of the following conditions:


(a)           The representations and warranties by OSO and the OSO Principal
Member contained in this Agreement or in any certificate or document delivered
pursuant to the provisions hereof shall be true in all material respects at and
as of the Closing as though such representations and warranties were made at and
as of such time.


(b)           OSO shall have performed and complied with, in all material
respects, all covenants, agreements, and conditions required by this Agreement
to be performed or complied with prior to or at the Closing;


(c)           OSO shall have delivered to IDEH its audited financial statements
for the years 2009 and 2010.


(d)           OSO shall deliver on behalf of each OSO Member a letter commonly
known as an "Investment Letter" signed by each of said OSO Members acknowledging
that the shares of IDEH Common Stock are being acquired for investment purposes.


3.  Nature and Survival of Representations.  All representations, warranties and
covenants made by any party in this Agreement shall survive the Closing and the
consummation of the transactions contemplated hereby for one year from the
Closing.  All of the parties hereto are executing and carrying out the
provisions of this Agreement in reliance solely on the representations,
warranties and covenants and agreements contained in this Agreement and not upon
any investigation upon which it might have made or any representation, warranty,
agreement, promise or information, written or oral, made by the other party or
any other person other than as specifically set forth herein.


ARTICLE V
DOCUMENTS DELIVERED AT CLOSING


1.  Documents at Closing.  At the Closing, the following documents shall be
delivered:


(a)           OSO will deliver, or will cause to be delivered, to IDEH the
following:


 
 

--------------------------------------------------------------------------------

 
 
(i)           a certificate executed by the OSO Principal Member to the effect
that all representations and warranties made by OSO under this Agreement are
true and correct as of the Closing, the same as though originally given to IDEH
on said date;


(ii)           a certificate from the jurisdiction of formation of OSO dated at
or about the Closing to the effect that OSO is in good standing under the laws
of said jurisdiction;


(iii)           Investment Letters executed by each OSO Member;


(iv)           such other instruments, documents and certificates, if any, as
are required to be delivered pursuant to the provisions of this Agreement;


(v)           certified copies of resolutions adopted by the OSO Principal
Member authorizing this transaction; and


(vi)           all other items, the delivery of which is a condition precedent
to the obligations of OSO as set forth herein.


(b)           IDEH will deliver or cause to be delivered to OSO:


(i)           certificates for IDEH Common Stock representing the Merger
Consideration and the shares to be issued in the Private Placement;


(ii)           a certificate of the President of IDEH and of each of the IDEH
Principal Stockholders to the effect that all representations and warranties of
IDEH made under this Agreement are true and correct as of the Closing, the same
as though originally given to OSO on said date;


(iii)           certified copies of resolutions adopted by the boards of
directors of IDEH and MergerSub authorizing the Agreement and all related
matters described herein;


(iv)           certificate from the jurisdiction of incorporation of IDEH dated
at or about the Closing Date that IDEH is in good standing under the laws of
said state;


(v)           such other instruments and documents as are required to be
delivered pursuant to the provisions of this Agreement;


(vi)           resignation of the existing officers and directors of IDEH;


(vii)           all corporate and financial records of IDEH;and


(viii)           Private Placement and Debt Placement documents satisfactory to
counsel for OSO; and


 
 

--------------------------------------------------------------------------------

 
 
(c) The IDEH Principal Stockholders will deliver to OSO the JTMW Indemnification
Agreement.


ARTICLE VI
INDEMNIFICATION


           1.  Indemnification of IDEH, IDEH Principal Stockholders, OSO and OSO
Principal Member.  For a period of one (1) year from the Closing, IDEH and each
IDEH Principal Stockholder jointly and severally agree to indemnify and hold
harmless OSO and the OSO Principal Member, and OSO and the OSO Principal Member
agree to indemnify and hold harmless IDEH and each IDEH Principal Stockholder,
against and in respect of any liability, damage or deficiency, all actions,
suits, proceedings, demands, assessments, judgments, costs and expenses,
including attorney's fees incident to any of the foregoing, resulting from any
material misrepresentations made by an indemnifying party to an indemnified
party, an indemnifying party's breach of covenant or warranty or an indemnifying
party's nonfulfillment of any agreement hereunder, or from any material
misrepresentation in or omission from any certificate furnished or to be
furnished hereunder.


2.           Indemnification of Heights 63 and IDEH Principal
Stockholders.   For a period of three (3) years from the Closing, Heights 63 and
each IDEH Principal Stockholder, jointly and severally, agree to indemnify and
hold harmless IDEH against and in respect of any liability, damage or
deficiency, all actions, suits, proceedings, demands, assessments, judgments,
costs and expenses, including attorney's fees incident to any of the foregoing,
resulting from any claim made against IDEH that relates to its former ownership
of Heights 63.


ARTICLE VII
POST CLOSING COVENANTS


1.           Heights 63 Management Spin-Off.  Within thirty (30) days after the
Closing, IDEH shall spin-off its entire interest in Heights 63 Management, LLC
to all IDEH common shareholders, and those entitled to dividends as if a common
shareholder, of record as of the close of business on the day proceeding the
Closing.  Upon the spin-off, all liabilities owed to IDEH by Heights 63
Management, LLC shall be deemed irrevocably cancelled.




ARTICLE VIII
MISCELLANEOUS


1.           Miscellaneous.


(a)           Public Announcement.  Until the Closing, OSO shall not make or
issue, or cause to be made or issued, any announcement or written statement
concerning this Agreement or the transactions contemplated hereby for
dissemination to the general public without the prior consent of IDEH.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Further Assurances.  At any time, and from time to time, after the
Closing Date, each party will execute such additional instruments and take such
action as may be reasonably requested by the other party to confirm or perfect
title to any property transferred hereunder or otherwise to carry out the intent
and purposes of this Agreement.


(c)           Waiver.  Any failure on the part of any party hereto to comply
with any of its obligations, agreements or conditions hereunder may be waived in
writing by the party to whom such compliance is owed.


(d)           Amendment.  This Agreement may be amended only in writing as
agreed to by all parties hereto.


(e)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been given if delivered in person or sent
by prepaid first class registered or certified mail, return receipt requested.


(f)           Headings.  The section and subsection headings in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(g)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


(h)           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New York.


(i)           Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.


(j)           Entire Agreement.  This Agreement and the attached Exhibits
constitute the entire agreement of the parties covering everything agreed upon
or understood in the transaction.  There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof.


(k)           Severability.  If any part of this Agreement is deemed to be
unenforceable the balance of the Agreement shall remain in full force and
effect.






IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.


 
 

--------------------------------------------------------------------------------

 
 
[Signature Page and Schedules Follow]
 
 
 

--------------------------------------------------------------------------------

 


International Development and Environmental Holdings
 
 
By: /s/ Scott Lieberman
__________________________
Name:
Title:
 
OSO Acquisition Corp
 
 
By: /s/ Scott Lieberman
_____________________
Name:                                           8/22/11
Title:
 
OSO USA, LLC
 
 
By:/s/ Fouad Kallamni
_______________________________
Name: Fouad Kallamni
Title:                                           6/16/11
 
 
 
IDEH Principal Stockholders:
 
/s/ Eric Brown
____________________________
Eric Brown
 
/s/ Scott Lieberman
____________________________
Scott Lieberman
 
Heights 63 Management, LLC
 
 
By: /s/ Scott Lieberman
_____________________
Name:
Title:
 
 
OSO Principal Member:
 
 
/s/ Fouad Kallamni
____________________________
Fouad Kallamni
 
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A




THE OSO PRINCIPAL MEMBER







       
% Membership
   
Interest
             



 
 


THE OSO MEMBERS





       
% Membership
   
Interest
                         
Total
100%
 



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B


IDEH PRINCIPAL STOCKHOLDERS




Eric Brown


Scott Lieberman
 
 
 

--------------------------------------------------------------------------------

 

